Case: 12-14399   Date Filed: 08/26/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14399
                         ________________________

                      D.C. Docket No. 7:10-cv-02851-LSC



ROBERT A. DAVIS,
ELTON D. DAVIS,
ELTON DAVIS TRUCKING,

                                                          Plaintiffs - Appellants,

                                    versus

AT&T, INC., et al.,

                                                                      Defendants,

BELLSOUTH TELECOMMUNICATIONS, INC.,
d.b.a. AT&T Alabama,

                                                          Defendant - Appellee.


                         ________________________

                               No. 12-14839
                         ________________________

                      D.C. Docket No. 7:10-cv-02851-LSC
                Case: 12-14399       Date Filed: 08/26/2013       Page: 2 of 3


ROBERT A. DAVIS, et al.,

                                                                                     Plaintiffs,

CANAL INSURANCE COMPANY,

                                                                      Intervenor - Appellant,

                                            versus

AT&T, INC., et al.,

                                                                                  Defendants,

BELLSOUTH TELECOMMUNICATIONS, INC.,
d.b.a. AT&T Alabama,

                                                                      Defendant - Appellee.

                               ________________________

                     Appeals from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                     (August 26, 2013)

Before CARNES, Chief Judge, TJOFLAT, Circuit Judge, and MARRA, * District
Judge.

PER CURIAM:

       After considering the briefs and the relevant parts of the record, and hearing

oral argument, we affirm for the reasons set out on pages 18 through 24 of the

district court’s opinion.

       *
          Honorable Kenneth A. Marra, United States District Judge for the Southern District of
Florida, sitting by designation.
                                               2
     Case: 12-14399   Date Filed: 08/26/2013   Page: 3 of 3


AFFIRMED.




                              3